                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION


Jezign Licensing, LLC,                                      Case No. 5:19-cv-02775-NMC
       Plaintiff,                                           Patent Case
       v.                                                   Jury Trial Demanded
Electric Styles LLC,

       Defendant.


                    PLAINTIFF JEZIGN'S NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Jezign Licensing,

LLC hereby dismisses this action with prejudice. Defendant has not yet answered the Complaint

or moved for summary judgment.



Dated: December 2, 2019           Respectfully submitted,

                                  /s/ Steven A. Nielsen
                                  Steven A. Nielsen
                                  100 Larkspur Landing Circle, Suite 216
                                  Larkspur, CA 94939
                                  415-272-8210
                                  Steve@NielsenPatents.com

                                  Isaac Rabicoff
                                  (Pro Hac Vice admission pending)
                                  Rabicoff Law LLC
                                  73 W Monroe St
                                  Chicago, IL 60603
                                  (773) 669-4590
                                  isaac@rabilaw.com

                                  Counsel for Plaintiff
                                  Jezign Licensing, LLC




                                                1
                               CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on December 2, 2019, via the Court's CM/ECF system.


                             /s/ Steven A. Nielsen
                             Steven A. Nielsen




                                               2
SO ORDERED this ______          December
                  2nd day of _______________,  2019
                                              ______.
                           S DISTRICT
                        ATE           C
                       T
                  _____________________________________




                                                        O
                       S




                                                         U
                     ED
                  UNITED STATES DISTRICT JUDGE




                                                          RT
                 UNIT
                                           TED
                                   GRAN




                                                              R NIA
                                                    Cousins




                  NO
                                    th   anael M.
                           Judge Na




                                                              FO
                   RT




                                                          LI
                          ER




                     H




                                                        A
                               N                         C
                                                 F
                                   D IS T IC T O
                                         R




                       3
